United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-3785
                                   _____________

Doroteo Rivera,                         *
                                        *
                 Petitioner,            * On Petition for Review from
                                        * Immigration and Naturalization
     v.                                 * Service.
                                        *
Immigration and Naturalization Service, *      [UNPUBLISHED]
                                        *
                 Respondent.            *
                                 _____________

                            Submitted: April 13, 1998
                                Filed: April 22, 1998
                                 _____________

Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
                           _____________

PER CURIAM.

      Having considered Doroteo Rivera's petition for review, we conclude Rivera's
contentions are without merit. We affirm for the reasons set forth in the decision of the
Board of Immigration Appeals. See 8th Cir. R. 47B.




      *
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-